Citation Nr: 0111801	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  97-32 576A	)	DATE
	)
	)


THE ISSUE

Whether a September 1997 decision of the Board of Veterans' 
Appeals, which denied an earlier effective date for a 20 
percent rating for the residuals of a fracture of the 
proximal surface of the base of the first phalanx of the 
third finger of the left hand, should be revised or reversed 
on the grounds of clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran, who is the moving party in this case, had active 
military service from December 1948 to June 1952.  

The record in this case shows that, in a September 1997 
decision, the Board of Veterans' Appeals (Board) denied an 
effective date earlier than in December 1991, for a 20 
percent rating for the residuals of a fracture of the 
proximal surface of the base of the first phalanx of the 
third finger of the left hand.  In June 1999, the moving 
party submitted a motion for revision of the Board's 
September 1997 decision, on the grounds of clear and 
unmistakable error (CUE) in that decision, pursuant to a 38 
U.S.C.A. § 7111 (West Supp. 2000), which confers authority 
upon the Board to revise its prior decisions on such grounds.  

In March 2000, the Board wrote to the veteran and 
acknowledged receipt of the motion to revise the Board's 1997 
decision.  In a separate letter, the Board wrote to the 
service organization representing the veteran, advising the 
organization that the veteran's motion had been received, 
providing a copy of the veteran's motion to the organization, 
and allowing 30 days in which to submit a relevant response.  
Thereafter, the veteran's representative was provided the 
veteran's claims file for review, and, in November 2000, a 
final written argument was received from the representative.  
The case was then forwarded to the undersigned for 
consideration.  


FINDINGS OF FACT

1.  In a decision of September 1997, the Board denied an 
earlier effective for the award of a 20 percent rating for 
the veteran's finger fracture, characterized as the residuals 
of a fracture of the proximal surface of the base of the 
first phalanx of the third finger of the left hand.  

2.  The Board's decision of September 1997 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's September 1997 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. §§ 20.1400 - 20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it may be helpful to briefly summarize 
the facts concerning the relevant disabilities for which 
service connection has been established, and the history of 
their evaluations.  In this regard, a review of the evidence 
shows that the veteran sustained two injuries to his left 
hand during service.  The first occurred in 1949, when he 
sustained a chip fracture at the proximal surface of the base 
of the first phalanx of the left, third finger.  This 
happened after the veteran accidentally hyperextended the 
finger while in his barracks in Japan.  The second injury 
occurred in 1950, when the veteran sustained a perforating 
missile wound to the left hand, (although with no artery or 
nerve involvement), while in action in Korea.  

Following service, the veteran did not initiate a claim for 
VA benefits for disability arising out of either of these 
injuries until 1974.  This, it should be noted, was after the 
accidental fire at the St. Louis, MO repository of service 
medical records which apparently resulted in the destruction 
of most the veteran's personal service medical records.  (In 
any event, none of the veteran's service medical records were 
initially obtained.)  Other evidence, however, was obtained 
and this showed that the veteran had been treated in service 
for a left hand gun shot wound.  (Primarily, this evidence 
consisted of a statement from an individual with whom the 
veteran served.)  

In addition, an examination of the veteran was conducted for 
VA purposes in April 1975.  This revealed what was described 
as a well-healed left hand gunshot wound.  [In this regard, 
the examiner noted that there was a well healed punctate 
wound scar in the mid-portion of the dorsum of the hand and 
in the mid-portion of the palmar aspect overlying the middle 
portion of the middle metacarpal bone, but with no motor or 
sensory deficit.  X-rays taken at that time revealed no 
evidence of a fracture or dislocation or other finding 
indicative of new or recent injury, although there was some 
periosteal reaction on the shaft of the third and fourth 
metacarpal bones that were presumed to be incident to an old 
injury.]  Based on this evidence, the veteran was awarded 
service connection for a disability characterized as "scar, 
injury to left hand" in a May 1975 rating action, effective 
from September 1974, when the veteran submitted his claim.  
At the same time, the veteran was assigned a non-compensable 
disability evaluation.  The veteran appealed the non-
compensable evaluation assigned for his wound, and in an 
April 1976 decision by the Board, that appeal was denied.  

In the veteran's June 1975 notice of disagreement with the 
rating assigned for his gunshot wound, he mentioned that he 
had broken a finger in 1949.  The VA regional office (RO) 
apparently construed that as a claim for service connection 
for the residuals of that broken finger, and it appears that 
in August 1976, (the precise date is not certain), the RO 
received an original service medical record relating to the 
veteran which showed his treatment for the 1949 finger 
fracture.  As suggested above, service connection for this 
disability was ultimately established by an August 1976 
rating action, effective from the date of receipt of the 
veteran's June 1975 statement.  Like the residual of the 
gunshot wound, the finger fracture (characterized as 
residuals fracture, proximal surface, base of first phalanx, 
third finger, left hand), was assigned a non-compensable 
disability evaluation.  

In August 1986, the RO received another statement from the 
veteran in which he sought, among other things, 
"compensation for a gunshot wound," and which was construed 
as a claim for an increased rating for his gunshot wound, 
i.e., the disability characterized as scar, injury to left 
hand.  This was denied in an August 1986 rating action.  The 
veteran appealed this decision to the Board, and in June 
1988, the Board denied the veteran's appeal.  In October 
1989, the veteran requested a reconsideration of the Board's 
decision, which was denied in February 1990.  In March 1990, 
the veteran requested reconsideration of the April 1976 Board 
decision that denied a compensable evaluation for his gunshot 
wound.  That request was also denied in March 1990. 

In December 1991, the veteran submitted an informal 
application "for compensation for hand injury."  This claim 
was denied in an April 1992 rating action, which action the 
veteran appealed to the Board.  In February 1993, the Board 
denied that appeal, having construed the claim as only 
concerning the gunshot wound.  The veteran appealed this 
decision to the Court of Veterans Appeals, (now Court of 
Appeals for Veterans Claims, hereinafter, Court), and in July 
1994, the Court vacated the Board's decision and remanded the 
matter for additional development.  The Court also pointed 
out that the veteran's claim should be considered to 
encompass both left hand disabilities, i.e., the finger 
fracture and the gunshot wound.  After receiving the case 
from the Court, the Board remanded the claim to the RO, in 
order to have the veteran's left hand and finger examined, 
and to obtain current treatment records. 

After this development was accomplished, the RO, by a 
February 1995 rating action, awarded a 20 percent evaluation 
for the veteran's finger fracture, and continued the 
noncompensable evaluation for the residuals of the gunshot 
wound, i.e., the disability characterized as "scar, injury 
of left hand."  The 20 percent evaluation was made effective 
from December 1991.  

The basis for the award of compensation for the finger 
fracture, rather than for the gunshot wound is not entirely 
clear since the impairment shown in the records that were 
obtained after the Court's remand were attributed to the 
veteran's gunshot wound rather than to his broken finger.  
Nevertheless, the 20 percent disability evaluation was 
assigned for the veteran's finger fracture, and the matter 
was returned to the Board.  In an August 1995 decision, the 
Board denied a compensable evaluation for the veteran's 
gunshot wound, essentially noting that all of the impairment 
shown by the record was contemplated in the 20 percent rating 
assigned for the finger fracture, and that to assign a 
compensable rating for the gunshot wound, based on the 
symptomatology contemplated by the finger fracture rating, 
would amount to rating the veteran twice for the same 
disability, an outcome which is to be avoided under 
applicable regulation.  The Board also noted that the hand 
scar was well healed and had not been noted to cause any 
complaints.  

In September 1995, the veteran expressed his disagreement 
with the effective date assigned for the 20 percent 
evaluation for his finger fracture.  In November 1995, this 
issue was perfected on appeal before the Board, and in 
September 1997, the Board denied entitlement to an earlier 
effective date for this evaluation.  The veteran subsequently 
requested reconsideration of the Board's September 1997 
decision, which was denied in April 1998.  The veteran now 
seeks to have the Board's 1997 decision reversed on the basis 
of clear and unmistakable error.  

The error(s) the veteran believes to have been made in the 
Board's 1997 decision are somewhat difficult to understand.  
His June 1999 statement alleging CUE is as follows:  

This is a CUE motion to your decision, dated 9-29-
97.  It was CUE for Nashville to withhold my 
records and rig my file with the evidence of a 
broken finger.  It was a CUE for Nashville to deny 
S.C. for the broken finger, because it didn't show 
on my discharge exam, letter dated Sept. 1974, yet 
the evidence was in my file.  It was a CUE for you 
to not mention the broken finger in your first 
decision.  It was a CUE for you not to remand my 
file back to Nashville, for them to put it in 
order.  It was a CUE for Nashville not to schedule 
an examination at the time they officially S.C. the 
broken finger, 8-31-76, letter attached.  

After my file was sent to you, I wrote you a 
letter, dated 1-5-76, requesting S.C. for hernia, 
skin condition, and specifically a broken finger.  
You replied that you received a letter for S. C. 
for hernia and skin condition.  Nowhere in your 
first decision did you ever mention a broken 
finger.  This is a CUE.  

I feel my whole file is a CUE.  This is not an 
authorization for you to request any records for my 
file.  (8 additional letters enclosed.)

The enclosures consisted of a copy of an August 1976 rating 
action, a copy of an August 1976 request for information for 
the National Personnel Records Center, a copy of a 1975 
request for information from the National Personnel Records 
Center, a copy of the 1949 service medical record reflecting 
the veteran's treatment for a broken finger, a copy of a 1975 
rating action, and a copy of a page from a designation of the 
record regarding the veteran's appeal to the Court of 
Veterans Appeals in 1993.  On these documents were 
handwritten comments concerning when it had been established 
by the VA that the veteran sustained a broken finger in 
service.  

As mentioned in the Introduction to this decision, after the 
Board received the veteran's motion claiming error in the 
Board's 1997 decision, the veteran's claims file was referred 
to the service organization representing the veteran for 
their review and any response.  In November 2000, the Board 
received a "Written Brief Presentation" prepared by the 
veteran's representative regarding the matter at issue.  This 
document apparently attempts to identify several matters that 
it is contended would establish the presence of CUE in the 
Board's 1997 decision.  Like the veteran's contentions raised 
in his June 1999 claim, however, the matters discussed in the 
Written Brief Presentation do not lend themselves to a 
succinct summary.  Therefore, they will be set out in their 
entirety below:

1.  The 29 September 1997 BVA decision found that 
the veteran had been granted service connection for 
"residuals of a fracture of the proximal surface 
of the base of first phalanx, third finger, left 
hand," by the rating decision of 27 August 1986, 
under Diagnostic Code (DC) 5299-5227.  The Board 
further found that the 27 August 1986 rating 
decision was subsumed by the BVA decision of June 
1988.  

2.  Actually, the rating decision of 31 August 1976 
initially separated the "residuals of a fracture 
of the proximal surface of the base of first 
phalanx, third finger, left hand" (DC 5299) from 
the scar, rated under DC 7805.  

3.  The rating schedule for the residuals of the 
left-hand injury did not change between August 1976 
and August 1986.  DC 5227 provided for a zero 
percent (0%) evaluation for "finger, any other 
ankylosis of."  DC 5226 provides for a ten percent 
(10%) evaluation for "middle finger ankylosis 
of," unfavorable or favorable, major or minor 
hand.  

4.  The Board, in its September 1997 decision 
failed to provided adequate reasons and bases for 
its findings of fact and conclusions of law.  
Please see: Gabrielson v. Brown, 7 Vet.App. 36 
(1994); Peters v. Brown, 6 Vet.App. 540, 542 
(1994).  That is, the Board failed to discuss why 
it accepted the August 1986 evaluation of the 
veteran's disability under DC 5299-5227, in view of 
the fact that the that DC 5226 provides for 
evaluation of ankylosis of the middle or third 
finger.  

5.  The Board found that the August 1986 rating 
decision had been subsumed by the June 1988 BVA 
decision.  We ask the Board to find that the 
veteran was denied due process of his claim leading 
to the June 1988 BVA review.  We aver that the 
statement of the case (SOC) of 01 October 1987 is 
not in compliance with 38 C.F.R. § 19.190(a) (b) 
(2) (1987).  This regulation requires that the 
veteran be provided with a summary of the 
applicable law and regulations sufficient to enable 
him to present written and/or oral arguments to the 
BVA.  The SOC, however, contains only the citation 
to DC 7803-7805 and described the requirements for 
a compensable evaluation for scars.  The veteran's 
left hand injury, however had been rated under DC 
5299, effective 24 June 1975, and rated under DC 
5299-5227 since the August 1986 rating decision, 
which assigned the effective date of 24 June 1975.  

6.  Because the SOC failed to provide the veteran 
with the appropriate regulation pertaining to the 
service-connected "residuals of a fracture of the 
proximal surface of the base of first phalanx, 
third finger, left hand," the veteran was not able 
to comply with 38 C.F.R. § 19.123(a), that the 
substantive appeal "should set out specific 
arguments relating to errors of fact or law."  The 
veteran was, therefore, placed at a distinct 
disadvantage in formulating his appeal, could be a 
basis for the denial of his claim, since the only 
contention noted by the BVA was that the left hand 
injury "had become worse."  The veteran had set 
out no specific argument relating to errors of fact 
or law, and, indeed, was not able to do so with the 
October 1987 SOC as a guide.  

7.  The Board's failure to discuss the applicable 
DC's with regard to the veteran's left hand injury 
calls into question whether the September 1997 BVA 
decision was the result of a review of the entire 
evidence of records as required in 38 C.F.R. 
§ 19.7(a) (1997).  

8.  The question as to whether the Board's review 
complies with 38 C.F.R. § 19.7(a) (1997) is further 
supported by the Board's discussion of the June 
1988 Board decision and its failure to discuss 
whether the veteran had been denied due process by 
the inadequacy of the October 1987 SOC.  

The presentation goes on to in pertinent part as follows:

We ask the Board to fin[d] that CUE exists in the 
September 1997 BVA decision, and further ask the 
Board to find that the veteran is entitled to a 
compensable evaluation of his left hand injury from 
24 June 1975.  

The applicable legal criteria governing this motion is set 
out at Rule 1403 of the Rules of Practice of the Board of 
Veterans' Appeals, found at 38 C.F.R. § 20.1403 (2000).  
Particularly, this relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for 
the error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.

(b) Record to be reviewed.  (1) General. Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 1992.  For 
a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made 
includes relevant documents possessed by the 
Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of 
the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If 
it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be 
clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.
(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a 
Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation 
of evidence.  A disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct 
application of a statute or regulation where, 
subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.

(Authority:  38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that, with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims.  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
adopt the Court's interpretation of the term "clear and 
unmistakable error."  Indeed, as was discussed in the notice 
of proposed rulemaking, 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill which became the statute specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of [CUE]."  143 Cong. Rec. H1567, H1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance, as to the existence of 
clear and unmistakable error in prior Board decisions, based 
upon years of prior Court decisions regarding CUE.

As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied,"
(2) the error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE 
must be based on the record and law that existed at 
the time for the prior adjudication in question.

Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

As previously indicated, the specific nature of error 
apparently believed to have been committed by the Board, 
which would compel the conclusion that the result of the its 
1997 decision would have been manifestly different but for 
the error, is somewhat elusive.  Examining paragraph numbered 
1 and 2 in the contentions set forth by the veteran's 
representative in her Written Brief Presentation, it must be 
observed that they only state certain facts found by the 
Board in its 1997 decision, rather than describe a CUE in the 
Board's 1997 decision.  As such, these statements provide no 
meaningful assistance in judging whether there was CUE in the 
Board's 1997 decision.  

In this regard, however, it is noted that in paragraph 
numbered 2, the observation is made that the date when the 
veteran was granted service connection for his finger 
fracture was incorrectly reported by the Board in its 1997 
decision.  While true, (the Board indicated that service 
connection had been established in an August 1986 rating 
action, when in fact, service connection had been established 
in an August 1976 rating action), the significance of this 
error is not made clear in either paragraph numbered 1 or 2, 
nor is any further elaboration made regarding this point in 
paragraphs numbered 3 to 8.  As such, correctly noting the 
Board's misstatement of the date upon which service 
connection for the finger fracture was granted, is 
insufficient to establish the presence of CUE in the Board's 
1997 decision.  

[Here, the Board also takes this opportunity to point out 
that the statement by the veteran's representative in 
paragraph numbered 2, is factually inaccurate itself, to the 
extent it implies that the finger fracture for which service 
connection was established in a 1976 rating action, was a 
part of the disability for which service connection had been 
previously established, i.e., the gunshot wound/scar, injury, 
left hand.]  

Turning to paragraph numbered 3, it is observed that is 
factually accurate to state as the veteran's representative 
did here, that Diagnostic Codes 5226 and 5227 did not change 
between 1976 and 1986.  Like paragraph numbered 1 and 2, 
however, this paragraph does not identify any error.  

Paragraph numbered 4 appears to attach some significance to 
the 1986 rating action which listed diagnostic codes 5299 and 
5227 as those applicable to the evaluation of the veteran's 
finger fracture, and apparently assumes it was necessary for 
the Board to discuss all logical criteria for evaluating the 
veteran's finger fracture disability in its September 1997 
decision.  It must be remembered, however, that the Board's 
1997 decision only concerned the appropriate date from which 
to make effective the 20 percent evaluation assigned for the 
veteran's finger fracture.  It was not a decision which 
addressed the appropriate evaluation of the finger fracture.  

The controlling law and regulations regarding effective dates 
for increased ratings, as the Board pointed out in its 1997 
decision, essentially call for a determination as to when the 
claim for increased rating at issue was received, and when it 
became ascertainable that an increase in disability had 
occurred.  Assuming it is ascertainable from the evidence 
that an increase in disability had occurred, the later of 
these events is the date from which the increased rating is 
to be made effective, unless the increase in disability 
occurred prior to receipt of the claim for increase and the 
claim for increase was received within one year of that 
increase in disability.  In those circumstances, the 
effective date for the award of the increased benefit, is the 
date the increase in disability became ascertainable.  See 38 
U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o). 

As the Board noted in the 1997 decision in question, the 
earliest date it became factually ascertainable that an 
increase in disability had occurred in this case was in 1995.  
Significantly, this is a conclusion that neither the veteran 
nor his representative dispute.  Moreover, it is observed 
that this evidence of an increase in disability was 4 years 
after the date from which the award became effective.  
Accordingly, the Board went on to conclude in 1997 that the 
veteran was not entitled to an effective date prior to that 
which had been assigned in December 1991.  

Under the foregoing circumstances, the Board is unable to 
conclude that a failure to discuss the diagnostic codes cited 
by the veteran's representative in paragraph number 4 of her 
Written Brief Presentation, is an error whose correction 
would result in a manifestly different outcome.  (This is 
particularly so, given that these diagnostic codes call for 
evaluations based on finger ankylosis, a phenomenon that was 
not shown in any evidence of record at the time of the Board 
1997 decision.)  

With respect to paragraphs numbered 5 and 6, it would appear 
that the veteran's representative is asking that the Board 
revisit its June 1988 decision that addressed a claim for an 
increased rating for the residuals of the veteran's left hand 
injury, i.e., his gunshot wound.  Since that 1988 decision 
addressed both a disability that is distinct from that which 
was addressed by the Board in its 1997 decision, and an issue 
that is distinct from that which was addressed by the Board 
in 1997, the arguments set out in these paragraphs numbered 5 
and 6 are irrelevant to the whether there was error in the 
Board's 1997 decision.  That being the case, it is not 
possible to conclude that a new decision addressing the 
appropriate evaluation of the veteran's gunshot wound, (which 
appears to be the action requested), would require a 
different result in the Board's 1997 decision.  

Paragraphs numbered 7 and 8 in the Written Brief Presentation 
question whether the Board's 1997 decision was a product of a 
review of the entire evidence of record, and cites as an 
example of this, the failure of the Board to discuss in its 
1997 decision, all applicable diagnostic codes and whether 
the veteran was denied due process by the inadequacy of the 
statement of the case issued to him in connection with the 
Board's October 1988 decision.  This argument, however, 
appears to be simply an expression of disagreement with how 
the Board weighed the facts in its 1997 decision, which 
applicable regulation specifically cites as an example of 
what does not constitute clear and unmistakable error.  
Moreover, the Board has already explained that a failure to 
discuss all diagnostic codes applicable to the veterans 
finger fracture is not an error whose correction would result 
in a manifestly different outcome in the Board's 1997 
decision.  Likewise, the irrelevancy of the Board's 1988 
decision, to its 1997 decision has already been described.  
Accordingly, the matters raised by the veteran's 
representative in paragraphs numbered 7 and 8 of her Written 
Brief Presentation are not errors that compel the conclusion, 
to which reasonable minds could not differ, that the result 
of the Board's 1997 decision would have been manifestly 
different but for these errors.  Therefore, the statements 
made in paragraphs number 7 and 8 are an insufficient basis 
to establish error in the Board's 1997 decision.  

In sum, the comments made by the veteran's representative in 
her November 2000 Written Brief Presentation, both 
individually and collectively, fail to identify any error in 
the Board's 1997 decision, which had it not been made, would 
have manifestly changed the outcome of that decision.  Thus, 
these comments do not provide a basis upon which reverse or 
revise the Board's 1997 decision based on CUE.  

With respect to the veteran's statement, much of it addresses 
errors that he believes were made by the RO, rather than 
errors by the Board.  Therefore, these particular allegations 
need not be addressed in connection with the matter now 
before the Board.  With respect to errors by the Board, the 
veteran appears to be describing what he believes to be 
problems in a 1976 Board decision, which is not a matter 
currently before the Board.  That notwithstanding, what the 
veteran appears to be arguing is that service connection for 
his broken finger should have been established earlier than 
it was.  That particular issue, however, was not addressed by 
the Board in 1997, and as such these comments may not be 
considered to have identified error in the Board's 1997 
decision, which, had it not been made, would have manifestly 
changed the outcome when it was made.  Thus, the veteran's 
June 1999 statement does not provide a basis upon which 
reverse or revise the Board's 1997 decision base on CUE.

Under the circumstances described above, the Board finds that 
the moving party has failed to identify clear and 
unmistakable error in the Board decision of September 1997.  
Accordingly, his motion to revise that decision based on CUE 
is denied.  

In reaching this decision, it must be acknowledged that the 
Board's 1997 decision did contain a number of factual 
mistakes.  In particular, it was erroneously noted in that 
decision that the RO had granted service connection for the 
veteran's broken finger in an August 1986 rating action, 
effective from June 1975.  The Board was also mistaken where 
it found that the June 1988 decision by the Board denied a 
compensable evaluation of the veteran's finger fracture, and 
subsumed the RO August 1986 rating action decision in that 
regard.  

As mentioned above, service connection for the veteran's 
broken finger was established by an August 1976 rating 
action, at which time a noncompensable evaluation was 
assigned.  Furthermore, the Board's June 1988 decision did 
not address the evaluation of the veteran's broken finger, 
but rather, the evaluation assigned for his gunshot wound, 
and therefore, did not subsume any decision by the RO 
regarding the evaluation of the veteran's finger fracture.  
These mistakes notwithstanding, there is no basis for 
concluding that had these mistakes not been made, the Board 
would have necessarily concluded that the veteran was 
entitled to an effective date earlier than in December 1991, 
for the twenty percent rating assigned for his finger 
fracture.  

As discussed previously, the issue before the Board in 1997 
was not whether the veteran's broken finger was appropriately 
evaluated, or whether service connection for that disability 
had been established from the correct date.  The only issue 
on appeal at that time was simply whether the effective date 
assigned for the 20 percent evaluation for the veteran's 
finger fracture should be earlier.  As the Board pointed out 
in its 1997 decision, and as a review of the record now 
shows, there was no medical evidence of any disability 
related to the veteran's finger fracture prior to the 
examination conducted for VA purposes in 1995.  (Indeed, one 
could reasonably argue that there has never been any medical 
evidence presented showing impairment secondary to the 
veteran's broken finger, since the diagnoses made following 
the 1995 examination were related to the veteran's gunshot 
wound.)  As previously described, absent an increase in 
disability prior to 1995, there was no legal basis at the 
time of the Board's 1997 decision, nor is there now, for 
assigning an effective date for the 20 percent rating for the 
veteran's finger fracture any earlier than that which was 
assigned by the RO.  Thus, even if the Board had correctly 
noted in its 1997 decision the date when service connection 
for the veteran's finger fracture was established and the 
issue addressed by the Board in its 1988 decision, there 
would have been no change in the outcome of the Board's 1997 
decision, because those facts are essentially irrelevant to 
the issue addressed by the Board in 1997.  Thus, those 
mistakes that were present in the Board's 1997 decision are 
harmless, and it may be concluded that its decision was 
supported by the evidence then of record, and that the 
applicable statutory and regulatory provisions existing at 
that time were considered and correctly applied.

Finally, the Board observes that during the pendency of this 
matter the Veterans Claims Assistance Act of 2000 was 
enacted, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law addresses notification requirements of the VA, and its 
duty to assist claimants in the development of claims.  Given 
the nature of a motion to revise an earlier decision based on 
CUE, however, additional development of the record is not at 
issue since the evaluation of those motions are based on the 
record as it is constituted at the time of the decision 
sought to be revised.  Likewise, it is clear that the 
veteran's representative was aware of the pertinent criteria 
considered in determining whether a prior decision was based 
on clear and unmistakable error, as she extensively quoted 
from relevant case law on the subject.  Under these 
circumstances, any requirements of the Veterans Claims 
Assistance Act of 2000 have been satisfied, and no further 
action is necessary by the Board to ensure compliance with 
this law.  

ORDER

The motion for revision of the September 1997 decision of the 
Board, on the grounds of clear and unmistakable error, is 
denied.

		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



